DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
(1) obtaining section in claims 1 and 6;
(2) position-related-information estimating section in claims 7, 12-16;
(3) communication section in claims 7 and 12-16;
(4) obtaining section in claims 8, 9, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2018/0310296 A1).
(1) Regarding claim 1:
Zhao discloses a radio base station, comprising: 

a scheduler configured to determine a user group of some or all of the plurality of user terminals to be spatially multiplexed in the same time and frequency resource based on the position-related information (processor 1202 of the resource scheduling device as shown in figure 11 is configured to read programs stored in the memory 1203, so as to: calculate a distance between the nodes in accordance with the node position information, and determine a movement trend between the nodes, the movement trend indicating that the distance decreases, remains unchanged or increases; in the case that the movement trend indicates that the distance decreases or increases, determine whether or not spatial-multiplexed time-frequency resources are capable of being used for the nodes in accordance with the distance between the nodes and the movement trend, so as to acquire a determination result; and allocate available time-frequency resources for the nodes in accordance with the determination result, para. 0096, 0056).

Zhao further discloses wherein 
the position-related information indicates a distance among the plurality of user terminals (The scheduling platform may calculate the distance between the nodes in accordance with the node position information, determine the movement trend between the nodes, and determine whether or not an identical time-frequency resource is capable of being allocated for the nodes. Through taking the movement trend between the nodes into consideration while allocating the time-frequency resource, it is able to prevent the frequent adjustment of the time-frequency resources for the nodes, reduce the possibility of the resource allocation collision, and improve the utilization of the system resources, para. 0040), and 
the scheduler groups into one group, some or all of the plurality of user terminals for which the distance is equal to or greater than a threshold (in the case that the movement trend indicates that the distance increases and a current distance between the first node and the second node is greater than a predetermined spatial multiplexing distance threshold, determining that the spatial-multiplexed time-frequency resources are capable of being used for the first node and the second node, para. 0041).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (JP 2013-135426 by Nippon Telegraph and Telephone Corp., published on 2013/7/8, filed with the IDS dated 12/19/2019, listed item 2 under the Foreign Patent Document section, the cited paragraphs are from the translated copy of the Japanese patent application in the filed copy).
(1) Regarding claim 1:

an obtaining section (terminal station orientation storage unit 11) configured to obtain position-related information indicating a positional relationship among a plurality of user terminals (The terminal station orientation storage unit 11 stores orientation information indicating an orientation 8 of each of the terminal stations 2 -j, para. 0103; a method of managing a difference in azimuth of each terminal station is basically used by creating azimuth information using coordinate information and managing the direction information as a database, Further, the process of converting the coordinate information into the direction information may be performed within the base station apparatus 1, para. 0100); and 
a scheduler (communication partner candidate list generation unit 12 and communication partner selection unit 14) configured to determine a user group of some or all of the plurality of user terminals to be spatially multiplexed in the same time and frequency resource based on the position-related information (communication partner candidate list generation unit 12 generates a candidate list of the terminal station 2 which simultaneously performs spatial multiplexing and performs communication on the basis of information which is notified from the MAC layer processing circuit 174 and indicates the terminal station 2 waiting for the allocation of the bandwidth, para. 0103; the terminal station 2 included in the candidate ilst generated by the communication partner candidate list generation unit 1.2, a combination of the terminal stations 2 serving as communication partners of the base station apparatus is selected, and the selection information indicating the combination of the selected terminal stations 2 is output to the radio resource allocation unit 15. That is, the selection information indicate 
(2) Regarding claim 4:
NPL further discloses wherein 
the position-related information indicates a direction of each one of the plurality of user terminals relative to the radio base station (in order to determine the azimuth, it is possible to use information given in an orthogonal coordinate system in a horizontal plane with the center of the antenna group provided in the base station apparatus as an origin, para. 0098), and 
the scheduler computes an angular difference among the plurality of user terminals based on the directions of the plurality of user terminals, and groups into one user group, some or all of the plurality of user terminals for which the angular difference is equal to or greater than a threshold (the communication partner selection unit 14 determines whether or not an azimuth difference between the already determined terminal station 2 and the selected terminal station 2 is equal to or larger than predetermined threshold value (Step S 7), and when the difference 1n the azimuth is equal to or larger than a threshold value (Step S 7 : Yes), determines the selected terminal station as a communication partner (Step S8), para. 0105).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2018/0310296 A1).
Zhao discloses all subject matter of claim 2, but fails to disclose the scheduler groups into one user group, some or all of the plurality of user terminals for which a horizontal component of the distance is equal to or greater than X or a vertical component of the distance is equal to or greater than Y, where X and Y are positive real numbers.
However, Zhao discloses the criteria of selecting nodes (user group) with distance greater than a threshold (para. 0041) and paragraph 0103 discloses a person skill in the art may make further modifications to the invention.  It is well-known to one of ordinary skilled in the art before the effective filing date of the invention to recognize a horizontal component or a vertical component alone between two nodes represent a minimum distance between the two nodes; thus, it is obvious to set X and Y as the threshold value  (X=Y=threshold), and only consideration one of a horizontal component or a vertical component alone between two nodes to determine if the distance between the two nodes is greater than the threshold value.  Therefore, by grouping into one user .

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saunders (US 5,909,649) discloses a space division multiple access radio communication system and method for allocating channels.
Zhao (US 2018/0103456 A1) discloses a resource allocation method and apparatus.
Suzuki (US 2011/0211550 A1) discloses a spatial multiplexing slot assignment method and base station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/13/2021